DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on February 16th, 2021 is acknowledged. Claims 5, 9, 10, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. It is noted that claims 9 and 10 are not directed to Species I because Species I does not include a control transistor connecting the first and second capacitors.
Claim Rejections - 35 USC § 112
Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially perpendicular" in claims 6 and 18 is a relative term which renders the claims indefinite.  The term "substantially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does substantially perpendicular mean 1 degree off of perpendicular or 10 degrees? For the purposes of examination, the limitation “the microlens overlapping both the first and second lower transparent electrodes in a vertical direction substantially perpendicular to the first surface of the of the substrate” in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 11-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, and 7, of U.S. Patent No. 10,615,228 B2 (hereinafter 228). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

With respect to claim 1, 228 discloses an image sensor, comprising: 
an organic photodiode on a substrate, the organic photodiode being spaced apart from a first surface of the substrate (see column 16, line 10-15); 

a second capacitor including a second conductive pattern and a second insulating spacer, the second conductive pattern extending through the substrate and not being directly connected to the organic photodiode, and the second insulating spacer surrounding a sidewall of the second conductive pattern and having a second thickness smaller than the first thickness (see column 16, line 25-32).

With respect to claim 2, 228 discloses the image sensor as claimed in claim 1, wherein the organic photodiode includes a lower transparent electrode, an organic photodiode layer, and an upper transparent electrode layer sequentially stacked (see column 16, line 48-51), and wherein the lower transparent electrode is electrically connected to the first capacitor (see column 16, line 61-62).

With respect to claim 3, 228 discloses the image sensor as claimed in claim 1, wherein the organic photodiode includes a first lower transparent electrode, a second lower transparent electrode, an organic photodiode layer, and an upper transparent electrode layer, the first and second lower transparent electrodes being spaced apart from each other on a same plane, and wherein the first lower transparent electrode, the organic photodiode layer, and the upper transparent electrode layer are sequentially stacked, and the second lower transparent electrode, the organic photodiode layer and 

With respect to claim 4, 228 discloses the image sensor as claimed in claim 3, wherein the first lower transparent electrode is electrically connected to the first capacitor (see column 16, line 61-62).

With respect to claim 6, 228 discloses the image sensor as claimed in claim 3 (see rejection of claim 3 above).
228 does not explicitly claim a microlens on the organic photodiodes, the microlens overlapping both of the first and second lower transparent electrodes in a vertical direction to the first surface of the substrate.
However, it is well known in the art to incorporate microlens with an image sensor in order to focus the light towards the photodiode and improve the sensor efficiency (see MPEP 2144 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the image sensor of 228 would comprise a microlens on the organic photodiodes, the microlens overlapping both of the first and second lower transparent electrodes in a vertical direction to the first surface of the substrate because it is well known in the art to incorporate microlens with an image sensor in order to focus the light towards the photodiode and improve the sensor efficiency (see MPEP 2144 I).



With respect to claim 8, 228 discloses the image sensor as claimed in claim 1, wherein the first capacitor has a first capacitance, and the second capacitor has a second capacitance greater than the first capacitance (see column 16, line 40-43).

With respect to claim 11, 228 discloses the image sensor as claimed in claim 1, further comprising a via contact electrically connecting the first capacitor to the organic photodiode, the via contact directly contacting the first capacitor and the organic photodiode (see column 16, line 19-27).

With respect to claim 12, 228 discloses an image sensor, comprising: 
a first organic photodiode on a substrate, the first organic photodiode being spaced apart from a surface of the substrate (see column 16, line 10-15); 
a second organic photodiode on a substrate, the second organic photodiode being spaced apart from the surface of the substrate (see column 16, line 10-18);
a first capacitor electrically connected to the first organic photodiode, the first capacitor including a first conductive pattern and a first insulating spacer, the first conductive pattern extending through the substrate, and the first insulating spacer 
a second capacitor electrically connected to the second organic photodiode, the second capacitor including a second conductive pattern and a second insulating spacer, the second conductive pattern extending through the substrate, and the second insulating spacer surrounding a sidewall of the second conductive pattern and having a second thickness smaller than the first thickness (see column 16, line 25-32).

With respect to claim 13, 228 discloses the image sensor as claimed in claim 12, wherein the first capacitor includes a first through silicon via in a unit pixel region, and the second capacitor includes a deep trench isolation pattern surrounding the unit pixel region (see column 16, line 33-36).

With respect to claim 14, 228 discloses the image sensor as claimed in claim 12, wherein the first capacitor has a first capacitance, and the second capacitor has a second capacitance greater than the first capacitance (see column 16, line 40-43).

With respect to claim 16, 228 discloses the image sensor as claimed in claim 12, wherein the first organic photodiode includes a first lower transparent electrode, an organic photodiode layer, and an upper transparent electrode layer sequentially stacked, and the second organic photodiode includes a second lower transparent electrode, the organic photodiode layer, and the upper transparent electrode layer sequentially stacked, and wherein the organic photodiode layer and the upper 

With respect to claim 17, 228 discloses the image sensor as claimed in claim 16, wherein the first and second lower transparent electrodes are spaced apart from each other on a same plane, and wherein the first lower transparent electrode is electrically connected to the first capacitor, and the second lower transparent electrode is electrically connected to the second capacitor (see column 16, line 58-63).

With respect to claim 18, 228 discloses an image sensor, comprising: 
a first organic photodiode on a substrate, the first organic photodiode being spaced apart from a surface of the substrate (see column 16, line 10-15); 
a second organic photodiode on a substrate, the second organic photodiode being spaced apart from the surface of the substrate (see column 16, line 10-18); 
a first capacitor electrically connected to the first organic photodiode, the first capacitor including a first conductive pattern and a first insulating spacer, the first conductive pattern extending through the substrate, and the first insulating spacer surrounding a sidewall of the first conductive pattern and having a first thickness (see column 16, line 19-24); and 
a second capacitor electrically connected to the second organic photodiode, the second capacitor including a second conductive pattern and a second insulating spacer, the second conductive pattern extending through the substrate, and the second 
228 does not explicitly claim a microlens on the first and second organic photodiodes, the microlens overlapping both of the first and second organic photodiodes in a vertical direction to the surface of the substrate.
However, it is well known in the art to incorporate microlens with an image sensor in order to focus the light towards the photodiode and improve the sensor efficiency (see MPEP 2144 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the image sensor of 228 would comprise a microlens on the first and second organic photodiodes, the microlens overlapping both of the first and second organic photodiodes in a vertical direction to the surface of the substrate because it is well known in the art to incorporate microlens with an image sensor in order to focus the light towards the photodiode and improve the sensor efficiency (see MPEP 2144 I).

With respect to claim 19, 228 discloses the image sensor as claimed in claim 18, wherein: the first organic photodiode includes a first lower transparent electrode, an organic photodiode layer, and an upper transparent electrode layer sequentially stacked, and the second organic photodiode includes a second lower transparent electrode, the organic photodiode layer, and the upper transparent electrode layer sequentially stacked, the organic photodiode layer and the upper transparent electrode layer are common to the first and second organic photodiodes, and the first and second 

With respect to claim 20, 228 discloses the image sensor as claimed in claim 18, further comprising a color filter between the surface of the substrate and the first and second organic photodiodes in the vertical direction (see column 16, line 10-18).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Each of US 20150194469 A1, US 20150287766 A1, US 20150372036 A1, US 9293489 B2, US 20160133865 A1, US 20170170238 A1, US 20180081099 A1, US 20180090533 A1, US 20180190707 A1, US 20180190696 A1, US 20180219046 A1, US 20180286922 A1, and US 20190326345 A1 disclose a similar image sensor structure.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829